IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket Nos. 46501/46502

 STATE OF IDAHO,                                  )
                                                  )    Filed: May 1, 2020
           Plaintiff-Respondent,                  )
                                                  )    Karel A. Lehrman, Clerk
 v.                                               )
                                                  )    THIS IS AN UNPUBLISHED
 ROBERT CODY GREEN,                               )    OPINION AND SHALL NOT
                                                  )    BE CITED AS AUTHORITY
           Defendant-Appellant.                   )
                                                  )

          Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
          Falls County. Hon. Benjamin J. Cluff, District Judge.

          Judgment of conviction for trafficking in methamphetamine, order awarding
          restitution, and order revoking probation, affirmed.

          Eric D. Fredericksen, State Appellate Public Defender; Maya P. Waldron, Deputy
          Appellate Public Defender, Boise, for appellant.

          Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
          Attorney General, Boise, for respondent.
                    ________________________________________________

GRATTON, Judge
          In this consolidated appeal, Robert Cody Green appeals from the district court’s judgment
of conviction for trafficking in methamphetamine, order revoking his probation, and order
executing his sentence for felony possession of marijuana. Green argues that the district court
erred by: (1) ordering restitution and denying his motion to suppress in the methamphetamine
case; and (2) revoking his probation in the marijuana case. For the reasons set forth below, we
affirm.
                                                  I.
                       FACTUAL AND PROCEDURAL BACKGROUND
          In 2016, Green was charged with felony possession of marijuana, Idaho Code § 37-2732(e);
misdemeanor possession of a controlled substance, I.C. § 37-2732(c)(3); and misdemeanor
possession of paraphernalia, I.C. § 37-2734A(1). Pursuant to a plea agreement, Green pled guilty

                                                  1
to felony possession of marijuana, and the State dismissed the remaining charges. The district
court sentenced Green to a unified term of five years with three years determinate, suspended the
sentence, and placed Green on probation.
        In 2018, the State charged Green with trafficking in methamphetamine, § I.C. 37-
2732B(a)(4), and a persistent violator enhancement, I.C. § 19-2514. In light of the new offense,
the State moved to revoke Green’s probation in the marijuana case. Green filed a motion to
suppress the statements he made to probation and police officers in relation to the
methamphetamine charge. In support of his motion, Green argued that officers took his statements
in violation of the Fifth Amendment by failing to read him his Miranda1 rights and by placing him
in a classic penalty situation. The district court denied Green’s motion finding that Green was not
in custody and was not in a classic penalty situation. After the district court denied his motion to
suppress, Green pled guilty to trafficking in methamphetamine and the persistent violator
enhancement.
        Thereafter, the district court found Green violated the terms of his probation based upon
events relating to the methamphetamine charge.             Consequently, the court revoked Green’s
probation in the marijuana case and sentenced him to a concurrent term of twelve years with five
years determinate in the methamphetamine case. In addition, the district court awarded the State
restitution. Green timely appeals from the entry of judgment in both cases.
                                                    II.
                                              ANALYSIS
        Green argues that the district court erred by awarding restitution, denying his motion to
suppress, and revoking his probation. In response, the State argues that Green: (1) waived his
right to challenge the district court’s restitution order; (2) failed to show that the district court erred
in denying his motion to suppress; and (3) failed to show that the district court erred in revoking
his probation. We will address each of these contentions in turn below.
A.      Restitution
        Green argues that the district court erred in awarding restitution because the State’s
restitution request was not supported by substantial evidence. At sentencing, the State requested
restitution for investigation and prosecution costs in the amount of $1,951.78. In response to the



1
        Miranda v. Arizona, 384 U.S. 436 (1966).
                                                    2
State’s request, the district court asked Green if he had “any objection to the restitution amount
being sought in this case.” Green responded “No, Your Honor.” Because Green did not challenge
the State’s request when asked, the district court granted the State’s request and ordered $1,951.78
in restitution costs.
        On appeal, the State argues that any error in awarding restitution was invited by Green, and
thus, he has waived his right to appeal the restitution award. We agree with the State. The doctrine
of invited error applies to estop a party from asserting an error when his or her own conduct induces
the commission of the error. State v. Atkinson, 124 Idaho 816, 819, 864 P.2d 654, 657 (Ct. App.
1993). One may not complain of errors one has consented to or acquiesced in. State v. Caudill,
109 Idaho 222, 226, 706 P.2d 456, 460 (1985); State v. Lee, 131 Idaho 600, 605, 961 P.2d 1203,
1208 (Ct. App. 1998). In short, invited errors are not reversible. State v. Gittins, 129 Idaho 54,
58, 921 P.2d 754, 758 (Ct. App. 1996). This doctrine applies to sentencing decisions as well as
rulings made during trial. State v. Griffith, 110 Idaho 613, 614, 716 P.2d 1385, 1386 (Ct. App.
1986). We conclude that Green invited any error in regard to the restitution award, and thus, has
waived any challenge to the award on appeal. In this case, Green acquiesced in the restitution
award by stating that he had no objection to the State’s request.
        However, Green cites to State v. Yeoumans, 144 Idaho 871, 873, 172 P.3d 1146, 1148 (Ct.
App. 2007) and argues that his restitution claim is properly before this Court because a “challenge
to the sufficiency of the evidence to meet a party’s burden of proof requires no specific action or
argument below.” Green’s argument was recently rejected by the Idaho Supreme Court in State
v. Villa-Guzman, 166 Idaho 382, 384-85, 458 P.3d 960, 962-63 (2020):
                 Villa-Guzman cites a general rule that an appeal challenging the sufficiency
        of the evidence can be made for the first time on appeal. See State v. Yeoumans,
        144 Idaho 871, 873, 172 P.3d 1146, 1148 (Ct. App. 2007) (holding that “an
        appellate challenge to the sufficiency of evidence to meet a party’s burden of proof
        requires no specific action or argument below”). While we support this legal
        principle as it pertains to the evidence necessary to sustain a burden of proof at trial,
        we disagree that such a standard pertains to matters affecting restitution evidence.
                 Idaho Rule of Evidence 101(d)(7) generally applies the rules of evidence to
        restitution hearings unless modified by Idaho Code section 19-5304(6), which
        permits the admission of hearsay in some cases. State v. Cunningham, 164 Idaho
759, 763, 435 P.3d 539, 543 (2019). We hold that defects in the documents
        admitted to support restitution are foundational errors, which require an objection
        at the time of the restitution hearing to preserve those arguments for appeal. Thus,
        the broad-sweeping statement in Yeoumans about allowing an appellate challenge
        to evidence on appeal without specific action in the trial court does not apply to

                                                   3
        evidence necessary to sustain a burden of proof in restitution hearings under
        section 37-2732(k). See also I.R.E. 103(a)(1). Errors such as those raised by Villa-
        Guzman can easily be remedied in the trial court by counsel making a
        contemporaneous objection. Since Villa-Guzman failed to make such an objection
        in the trial court, she cannot do so now. State v. Draper, 151 Idaho 576, 593 n.7,
        261 P.3d 853, 870 n.7 (2011) (“The longstanding rule of this Court is that we will
        not consider issues that are presented for the first time on appeal.”). Thus, we
        decline reaching the merits about the alleged defects in the State’s proof.
Thus, even if Green’s challenge to the restitution order was not foreclosed by the invited error
doctrine, Green cannot challenge foundational errors related to the evidence submitted in support
of the court’s restitution order for the first time on appeal.
B.      Motion to Suppress
        Green argues that the district court erred in denying his motion to suppress because his
Fifth Amendment rights were violated when the officers engaged in the methamphetamine
investigation. In specific, Green claims that incriminating statements that he made during the
investigation should have been suppressed because they were taken in violation of Miranda.
        The standard of review of a suppression motion is bifurcated. When a decision on a motion
to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
        The requirement for Miranda warnings is triggered by custodial interrogation. State v.
Medrano, 123 Idaho 114, 117, 844 P.2d 1364, 1367 (Ct. App. 1992). The United States Supreme
Court equated custody with a person being deprived of his or her freedom by the authorities in any
significant way. Miranda, 384 U.S. at 478. This test has evolved to define custody as a situation
where a person’s freedom of action is curtailed to a degree associated with formal arrest. Berkemer
v. McCarty, 468 U.S. 420, 440 (1984); State v. Myers, 118 Idaho 608, 610, 798 P.2d 453, 455 (Ct.
App. 1990). The initial determination of custody depends on the objective circumstances of the
interrogation, not on the subjective views harbored by either the interrogating officers or the person
being questioned. Stansbury v. California, 511 U.S. 318, 323 (1994). To determine if a suspect
is in custody, the only relevant inquiry is how a reasonable person in the suspect’s position would
                                                   4
have understood his or her situation. Berkemer, 468 U.S. at 442; Myers, 118 Idaho at 611, 798
P.2d at 456. The burden of showing custody rests on the defendant seeking to exclude evidence
based on a failure to administer Miranda warnings. State v. James, 148 Idaho 574, 577, 225 P.3d
1169, 1172 (2010).
       In this case, the district court found that Green had previously consented to the search of
his residence under the terms of his probation agreement. The court found that officers entered
Green’s house to conduct a routine house check, smelled marijuana, questioned Green about the
presence of drugs or other individuals, and informed Green that they were going to handcuff him
and search his residence. Thereafter, Green was handcuffed and seated on his couch while officers
began the search. During the search, Green called out to an officer in another room “entirely
unprompted” and “voluntarily” confessed to possessing methamphetamine in his residence. The
court found that the officers did not make any threats to Green during the encounter. Based on
those findings, the district court concluded that although Green was handcuffed, he was not in
custody for purposes of Miranda before he made incriminating statements. Thus, the court denied
Green’s motion.
       On appeal, Green argues that his Miranda rights were violated but is “[m]indful that
Mr. Green was not in custody for Miranda purposes when he told the officers about the
methamphetamine and paraphernalia in his home.” Because Green concedes that he was not in
custody for Miranda purposes and Miranda warnings are only triggered by custodial interrogation,
Green’s challenge to the district court’s denial of his motion to suppress fails. Medrano, 123 Idaho
at 117, 844 P.2d at 1367. Thus, we conclude that the district court did not error in denying Green’s
motion to suppress.2
C.     Revocation of Probation
       Finally, Green argues that the district court erred in revoking his probation and executing
his sentence for the felony possession of marijuana conviction. However, Green’s argument is
contingent on the condition that this Court grant his requested relief on his motion to suppress in
the methamphetamine case. Because we concluded that the district court did not err in denying
Green’s motion to suppress, we need not consider this argument. Nonetheless, even considering
the issue, the district court was well within its discretion in revoking Green’s probation.


2
        Green does not argue on appeal that he was placed in a classic penalty situation. Even so,
the district court correctly determined that he was not placed in a classic penalty situation.
                                                 5
                                               III.
                                         CONCLUSION
       Green waived his right to challenge the district court’s restitution order. In addition, the
district court did not err in denying Green’s motion to suppress in the methamphetamine case or
revoking Green’s probation and executing his sentence for felony marijuana possession.
Therefore, the district court’s judgment of conviction for trafficking in methamphetamine, order
of restitution, and order revoking probation are affirmed.
       Chief Judge HUSKEY and Judge LORELLO CONCUR.




                                                 6